UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RANDY SWINSON,
                                                                    20-CV-1788 (CM)
                             Plaintiff,
                                                           ORDER DIRECTING ORIGINAL
                     -against-                           SIGNATURE, PAYMENT OF FEE OR
                                                         AMENDED IFP APPLICATION, AND
CITY OF NEW YORK, et al.,
                                                            PRISONER AUTHORIZATION
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Manhattan Detention Center, brings this action pro

se. For the reasons discussed below, within thirty days of the date of this order, Plaintiff must

resubmit the signature page of the complaint and the two-page application for the Court to

request counsel with original signatures, and either pay the $400.00 in filing fees that are

required to file a civil action in this Court or submit a signed amended in forma pauperis (IFP)

application and a prisoner authorization.

                                            DISCUSSION

A.     Original Signature on Complaint and Application for the Court to Request Counsel

       Plaintiff submitted the complaint and the two-page application for the Court to request

counsel without signatures. Rule 11(a) of the Federal Rules of Civil Procedure provides that

“[e]very pleading, written motion, and other paper must be signed by at least one attorney of

record in the attorney’s name – or by a party personally if the party is unrepresented.” Fed. R.

Civ. P. 11(a); see Local Civil Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to

require “as it did in John Hancock’s day, a name handwritten (or a mark handplaced).” Becker v.

Montgomery, 532 U.S. 757, 764 (2001).
       Plaintiff is directed to, within thirty days, resubmit the signature page of the complaint

and the two-page application for the Court to request counsel with original signatures. Copies of

the documents are attached to this order for Plaintiff’s convenience.

B.     Filing Fees or Amended IFP Application and Prisoner Authorization

       To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed IFP,

that is, without prepayment of fees, submit a signed IFP application and a prisoner authorization.

See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the Prison

Litigation Reform Act requires the Court to collect the $350.00 filing fee in installments

deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed

in this Court without prepayment of fees must therefore authorize the Court to withdraw these

payments from his account by filing a “prisoner authorization,” which directs the facility where

the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the prisoner’s account in

installments and to send to the Court certified copies of the prisoner’s account statements for the

past six months. See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted the complaint without the filing fees or a completed IFP application

and prisoner authorization. 2 Within thirty days of the date of this order, Plaintiff must either pay

the $400.00 in fees or submit the attached amended IFP application and prisoner authorization. If




       1
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
       2
         Plaintiff submitted a blank IFP application and he did not submit a prisoner
authorization.

                                                  2
Plaintiff submits the amended IFP application and prisoner authorization, they should be labeled

with docket number 20-CV-1788 (CM). 3

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time.

       Within thirty days of the date of this order, the Court directs Plaintiff to: (1) resubmit the

signature page of the complaint and the two-page application for the Court to request counsel

with original signatures; and (2) either pay the $400.00 in filing fees that are required to file a

civil action in this Court or submit an amended IFP application and a prisoner authorization.

       If Plaintiff complies with this order, the case shall be processed in accordance with the

procedures of the Clerk’s Office. If Plaintiff fails to comply with this order within the time

allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    March 3, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge


       3
            Plaintiff is cautioned that if a prisoner files an action that is dismissed on the grounds
that it is frivolous, malicious, or fails to state a claim upon which relief may be granted, the
dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot
file actions IFP as a prisoner, unless he is under imminent danger of serious physical injury and
he must pay the filing fee at the time of filing any new action.

                                                  3
